DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20, are allowed.

Reasons for Allowance
Regarding independent claims 1 and 10 (and their respective dependent claims) this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 03/15/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

simulating a display image having a predetermined color gamut as one display. Marcu (US PGPUB 2018/0350322 A1) reference discloses color balancing techniques that include a scalable selection of one or more chromatic adaptation transforms (CATs). However, Kim in view of Marcu references whether taken alone or in combination fail to disclose “select, on a pixel-by-pixel basis, a plurality of pixel values from the plurality of displayable target color values, a plurality of pixel values representing vertices of a sub-cube of the plurality of sub-cubes within the target color gamut; determine, based on a non-linear interpolation of the vertices of the sub-cube, a set of polynomial coefficients for the sub-cube representing a Taylor Series transform; convert, based on the set of polynomial coefficients for the sub-cube, the plurality of source color gamut pixels to a plurality of corresponding target color gamut pixels using the non- linear interpolation of the vertices of the sub-cube” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US PGPUB 2017/0041507 A1) reference discloses systems and methods for color correction of digital images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED HAIDER/Primary Examiner, Art Unit 2633